Exhibit 10.60

SETTLEMENT AND LICENSE AGREEMENT BETWEEN THE REGISTRANT, ARTHROCARE

CORPORATION CAYMAN ISLANDS AND MARCTEC, LLC EFFECTIVE JANUARY 3, 2007

This Settlement and License Agreement (“Agreement”) is entered into as of
January 3, 2007 (“Execution Date”), by and between ArthroCare Corporation, a
Delaware corporation (“ArthroCare US”) and ArthroCare Corporation Cayman
Islands, a corporation organized under the laws of the Cayman Islands
(“ArthroCare Caymans”) (ArthroCare US and ArthroCare Caymans collectively
referred to as “ArthroCare”), on the one hand, and MarcTec LLC, an Illinois
limited liability company (formerly known as Bonutti IP LLC, an Illinois limited
liability company) (“MarcTec” or “Licensor”) and, solely for purposes of
Sections 5.2, 8.3, 11 (but only with respect to disputes regarding, based upon,
arising from or relating to Dr. Bonutti’s rights, obligations and/or duties
under Sections 5.2, 8.3, 11 and 12 of this Agreement (including, without
limitation, any alleged breach by Dr. Bonutti of Sections 5.2, 8.3, 11 and 12 of
this Agreement)) and 12 hereof, Dr. Peter M. Bonutti, an individual U.S. citizen
(“Dr. Bonutti”), on the other hand, and shall be effective as of the Effective
Date (as defined below).

Recitals

WHEREAS, ArthroCare US and Licensor have been involved in the lawsuit titled
MarcTec, LLC v. ArthroCare Corporation, Civil Action No. 05-4216-JLF in the
United States District Court for the Southern District of Illinois regarding the
alleged infringement of certain patents of Licensor by certain products of
ArthroCare;

WHEREAS, ArthroCare US and Licensor are aware of the risks and expenses of
further litigation and, without any admission of liability with respect to the
claims and counterclaims raised in such lawsuit, wish to make a full and final
compromise, settlement and release of the claims and demands asserted, or that
could have been asserted, by ArthroCare US and Licensor in such lawsuit and
avoid similar disputes between them in the future, all of the foregoing on the
terms and conditions set forth in this Agreement;

WHEREAS, Licensor has agreed to grant ArthroCare and its Affiliates a license
under certain of Licensor’s patents to make, have made, use, import, export,
market, sell, have sold, offer for sale, distribute and otherwise exploit
certain ArthroCare Products on the terms and conditions set forth in this
Agreement; and

WHEREAS, Licensor has agreed not to assert certain of Licensor’s patents against
ArthroCare or its Affiliates in connection with the manufacture, use,
importation, exportation, marketing, sale, offering for sale, distribution or
other exploitation of Suture Anchor Products.

NOW THEREFORE, in consideration of the mutual covenants and consideration set
forth herein, the sufficiency of which is hereby acknowledged by the parties
hereto, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

As used in this Agreement, the following defined terms shall have the meanings
set out in this Article 1.

1.1 “Accused Products” means all ArthroCare Products that have been accused of
infringing the Asserted Patents in the Subject Litigation, namely, the
ArthroCare Products set forth on Exhibit A attached hereto.

1.2 “Affiliate” means any corporation or other entity that is directly or
indirectly controlling, controlled by or under the common control with a party.
For the purpose of this Agreement, “control” means (a) the direct or indirect
beneficial ownership of at least fifty percent (50%) of the voting securities or
any other equity interest of the subject entity entitled to vote in the election
of directors (or in the election of persons performing functions similar to
those performed by directors or otherwise the corresponding managing authority),
or (b) at least a fifty percent (50%) interest in the net assets or profits of a
partnership or other business organization without such voting securities or
equity interest, or (c) the direct or indirect possession of the power to direct
the management, policies and general business activities of the subject entity;
in each case (a), (b) or (c), only for so long as such control exists and
provided that, if local law restricts the maximum ownership interest of foreign
interests to less than fifty percent (50%), control will be established by
direct or indirect beneficial ownership of one hundred percent (100%) of the
maximum ownership percentage that may be owned by foreign interests under such
local law.

 



--------------------------------------------------------------------------------

1.3 “ArthroCare Product” means (a) any product that is made by or on behalf of
ArthroCare or any of its Affiliates, (b) any product distributed, sold or
otherwise exploited by or on behalf of ArthroCare and/or (c) any service
provided by or on behalf of ArthroCare.

1.4 “Asserted Patents” means all patents that are the subject matter of the
Subject Litigation, namely, the U.S. patents set forth on Exhibit B attached
hereto.

1.5 “Covenant Not to Assert Products” means Suture Anchor Products solely to the
extent that (a) the manufacture, use, importation, exportation, sale, offering
for sale or other exploitation of which in a particular country infringes,
contributes to the infringement of, or induces the infringement of any Valid
Claim of any patent within the Non-Asserted Patents issued in such country or
(b) the practice in a particular country of any process or method in connection
with the use or other exploitation of such Suture Anchor Products infringes,
contributes to the infringement of, or induces the infringement of any Valid
Claim of any patent within the Non-Asserted Patents; provided, however, that
Covenant Not to Assert Products does not include and specifically excludes
Excluded Products.

1.6 “Effective Date” means the Execution Date (as defined above in the first
paragraph of this Agreement).

1.7 “Excluded Products” means [*].

1.8 “Licensed Patents” means (a) all Asserted Patents, (b) all foreign patents
and patent applications that claim or are entitled to claim, in whole or in
part, the benefit of the priority filing date(s) of any of the patent
applications that resulted in any of the Asserted Patents, and (c) all
continuations, continuations-in-part (to the extent any claim of any such
continuations-in-part is entitled to the benefit of the priority filing date(s)
of any of the foregoing in subclauses (a) or (b)), divisionals, reissues,
reexaminations, provisionals, substitutes, extensions and renewals of any of the
foregoing in subclauses (a) or (b) above, and all patents issuing from any of
the foregoing in this subclause (c). Licensed Patents includes, without
limitation, the patents and patent applications listed in Exhibit B attached
hereto.

1.9 “Licensor Patent Portfolio” means, collectively, Licensed Patents and
Non-Asserted Patents.

1.10 “Net Sales” means revenues actually received (on an accrual basis using
generally accepted accounting principles consistently applied, provided that if
ArthroCare or any of its Affiliates reverses any accrual due to never actually
receiving payment, ArthroCare has the right to offset any such adjustment from
future Royalties due under this Agreement) from Royalty-Bearing Products and
Covenant Not to Assert Products sold by ArthroCare or any of its Affiliates to
unaffiliated third parties (excluding sales or distribution made in connection
with clinical trials to the extent no Net Sales are made on such sales or
distribution), less the total of, with respect to the Royalty-Bearing Products
and the Covenant Not to Assert Products: (a) ordinary and customary trade,
quantity or cash discounts actually allowed; (b) credits, rebates and returns
(including, but not limited to, wholesaler and retailer returns) actually given;
(c) freight, postage, insurance, transportation and duties; and (d) sales, use,
tariff and other excise taxes, other consumption taxes, customs, duties and
compulsory payments to governmental authorities actually paid, and government
mandated discounts. In addition, if a Royalty-Bearing Product or a Covenant Not
to Assert Product is sold in combination with or as a component of products that
are not Royalty-Bearing Products or Covenant Not to Assert Products
(“Combination Product”), then, for purposes of calculating Net Sales, the
following shall be deducted from the invoice price of such Combination Product:
the amount resulting from the invoice price for such Combination Product
multiplied by the fraction A/(A+B), where “A” is the gross selling price (“Gross
Selling Price”) for the other product or component contained or used in such
Combination Product when sold separately, and “B” is the Gross Selling Price for
such Royalty-Bearing Product or such Covenant Not to Assert Product contained or
used in such Combination Product when sold separately. In the event no such
separate sales of

--------------------------------------------------------------------------------

[*] Certain information on this page has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

products or components contained or used in such Combination Product are made by
ArthroCare or any of its Affiliates, Net Sales for royalty determination of such
Combination Product shall be as reasonably allocated by agreement of the parties
between such Royalty-Bearing Product or such Covenant Not to Assert Product and
such other product or component, based upon their relative commercial
importance. Notwithstanding anything to the contrary contained in the
immediately preceding two sentences, in the case of a Combination Product, in no
event shall the Net Sales attributed to the Royalty-Bearing Product or the
Covenant Not to Assert Product be less than ninety percent (90%) of the average
net selling price of such Royalty-Bearing Product or such Covenant Not to Assert
Product as set forth in ArthroCare’s then current product catalogue.

1.11 “New Products” means the Suture Anchor Products (as defined below)
manufactured, used, sold, offered for sale, imported, exported or otherwise
exploited by or for ArthroCare or any of its Affiliates after the Execution Date
and that are not otherwise Accused Products or Non-Accused Products; provided,
however, that New Products does not include and specifically excludes Excluded
Products.

1.12 “Non-Accused Products” means the Suture Anchor Products manufactured, used,
sold, offered for sale, imported, exported or otherwise exploited by or for
ArthroCare or any of its Affiliates as of the Execution Date and that (a) are
not Accused Products and (b) ArthroCare has, in its sole discretion, elected to
list in Exhibit C attached hereto; provided, however, that Non-Accused Products
does not include and specifically excludes Excluded Products.

1.13 “Non-Asserted Patents” means the following, excluding Licensed Patents:
(a) all United States and foreign patents and all United States and foreign
patent applications that are owned or controlled by Licensor or any of its
Affiliates as of the Execution Date, or as to which Licensor or any of its
Affiliates has the right to grant licenses, sublicenses or covenants not to sue
or otherwise has the right to enforce as of the Execution Date, (b) all United
States and foreign patents and patent applications issued or filed as of the
Execution Date wherein Dr. Bonutti is named as an inventor, and (c) all
continuations, continuations-in-part (to the extent any claim of any such
continuations-in-part is entitled to the benefit of the priority filing date(s)
of any of the foregoing in subclauses (a) or (b)), divisionals, reissues,
reexaminations, provisionals, substitutes, extensions and renewals of any of the
foregoing in subclauses (a) or (b) above, and all patents issuing from any of
the foregoing in this subclause (c).

1.14 “Orthopedic Field” means the branch of medicine that deals with the
diagnosis, analysis, treatment, prevention, correction, rehabilitation or study
of injuries or disorders of the skeletal system and associated muscles, joints
and ligaments.

1.15 “Royalty-Bearing Products” means (a) the Accused Products, (b) the
Non-Accused Products and (c) any New Product or Other Product (as defined in
Section 2.2 below) that ArthroCare elects pursuant to Section 2.2 below to be a
Royalty-Bearing Product; each of the foregoing in (a), (b) and (c) solely to the
extent the manufacture, use, sale, offering for sale, importation, exportation
or other exploitation of which in a particular country would, in the absence of
the licenses, covenants, releases and immunities granted by Licensor under this
Agreement, infringe, contribute to the infringement of, or induce the
infringement of any Valid Claim of any patent within the Licensed Patents issued
in such country.

1.16 “Subject Litigation” means MarcTec, LLC v. ArthroCare Corporation, Civil
Action No. 05-4216-JLF in the United States District Court for the Southern
District of Illinois.

1.17 “Suture Anchor Products” means any of the following that are manufactured,
used, sold, offered for sale, imported, exported or otherwise exploited by or
for ArthroCare or any of its Affiliates: any products, assemblies, techniques,
methods or systems used for fixing, joining, anchoring or otherwise attaching
any tissue, tendons or ligaments to bone, and any associated products,
assemblies, techniques, methods or systems used in connection with any of the
foregoing; provided, however, that Suture Anchor Products does not include and
specifically excludes Excluded Products.

1.18 “Valid Claim” means any claim in an issued patent (a) that has not expired
or been held unenforceable, unpatentable or invalid by a court of competent
jurisdiction in a final judgment that is not appealable or not appealed within
the time allowed for appeal, (b) that has not been admitted to be invalid or
unenforceable by Licensor through reissue proceedings or disclaimer, and
(c) that has not been determined to be unpatentable or invalid in a final
decision of the United States Patent and Trademark Office or other applicable
patent office in a



--------------------------------------------------------------------------------

reexamination or reissue proceeding (or similar proceeding of a foreign patent
office), which final decision is not appealable or not appealed within the time
allowed for appeal.

ARTICLE 2

LICENSE GRANT; COVENANTS NOT TO ASSERT

2.1 Grant. Subject to the terms of this Agreement (including, without
limitation, Article 3), MarcTec (on behalf of itself and each of its Affiliates)
hereby grants to ArthroCare and its Affiliates, under MarcTec’s and each of its
Affiliates’ respective rights in the Licensed Patents, a non-exclusive,
non-transferable (except as set forth in Section 13.2 below), worldwide,
irrevocable, perpetual (subject to Sections 10.2 below) license to make, have
made, use, import, export, market, sell, have sold, offer for sale, distribute
and otherwise exploit Royalty-Bearing Products within the Orthopedic Field.
Without limiting the foregoing, the license granted under this Section 2.1
expressly includes the right for ArthroCare, its Affiliates and ArthroCare’s and
its Affiliates’ respective direct and indirect customers (including, without
limitation, end users) and distributors to use, import, export, market, sell,
have sold, offer for sale, distribute, and otherwise exploit in the Orthopedic
Field any Royalty-Bearing Products, including, without limitation, the license
and right to practice any process or method claimed in any patent or patent
application within Licensed Patents in connection with the use or other
exploitation of any Royalty-Bearing Products. In no event does the license
granted above in this Section 2.1 or any other provision of this Article 2
extend to or constitute any license to make, use, sell, import, export or
otherwise exploit any Excluded Product.

2.2 Election of Additional Royalty-Bearing Products; Non-Assertion. During the
term of this Agreement, ArthroCare shall notify Licensor in writing if
ArthroCare desires to include as a Royalty-Bearing Product under this Agreement
(a) any New Product or (b) any other Suture Anchor Product that is not then
already a Royalty-Bearing Product under this Agreement (“Other Product”). If
ArthroCare so elects to include any New Product or Other Product as a
Royalty-Bearing Product, then (i) such New Product or Other Product shall
automatically, without any action required of the parties, be deemed a
Royalty-Bearing Product under this Agreement (including, without limitation, for
purposes of the license granted in Section 2.1 above) and (ii) Licensor for
itself and its Affiliates and Licensor’s and its Affiliates’ respective
successors, assigns, officers, directors, employees and agents, or any of them,
hereby covenants and agrees that, during the term of this Agreement, it shall
not claim or voluntarily aid or abet others to claim in any proceeding or action
in any court or with any tribunal, the PTO (or any foreign counterpart) or any
other governmental agency or authority, or claim in any arbitration or other
dispute resolution procedure, that such New Product or Other Product directly or
indirectly infringes any patent within Licensor Patent Portfolio (the
“Non-Assertion Covenant”). If ArthroCare does not so elect under this
Section 2.2 to include any New Product or Other Product as a Royalty-Bearing
Product, ArthroCare and Licensor agree to confer with each other in good faith
regarding such New Product or Other Product before either party initiates any
arbitration under Article 11 below with respect to such New Product or Other
Product. If, after so conferring with each other in good faith for a period of
at least thirty (30) days after ArthroCare has notified Licensor that it does
not elect to include such New Product or Other Product as a Royalty-Bearing
Product, the parties disagree as to whether such New Product or Other Product
should be a Royalty-Bearing Product, either party may initiate the arbitration
procedure set forth in Article 11 below with respect to such New Product or
Other Product.

2.3 Duration of Royalty-Bearing Products. During the term of this Agreement,
(a) the Accused Products as they exist as of the Effective Date and modified
versions of such Accused Products made by ArthroCare after the Effective Date
that are not Materially Different (as defined below) from the unmodified Accused
Products, shall remain Royalty-Bearing Products and shall not be removed from
being classified or deemed Royalty-Bearing Products under this Agreement, and
(b) all other Royalty-Bearing Products (“Removable Royalty Bearing Products”)
shall continue to be Royalty-Bearing Products in accordance with this Agreement
unless ArthroCare informs Licensor in writing that it is removing any Removable
Royalty-Bearing Product from being classified and deemed a Royalty-Bearing
Product under this Agreement. If ArthroCare so informs Licensor with respect to
any Removable Royalty-Bearing Product, ArthroCare and Licensor agree to confer
with each other in good faith regarding the specific Removable Royalty-Bearing
Product that ArthroCare identifies in writing is no longer a Royalty-Bearing
Product before either party initiates any arbitration under Article 11 below
with respect to such Removable Royalty-Bearing Product. If, after so conferring
with each other in good faith for a period of at least thirty (30) days after
ArthroCare has notified Licensor that it is removing a Removable Royalty-Bearing
Product from being classified and deemed a Royalty-Bearing Product under this
Agreement, the parties disagree as to whether such Removable Royalty-Bearing
Product should continue to be a Royalty-Bearing Product, either party



--------------------------------------------------------------------------------

may then initiate the arbitration procedure set forth in Article 11 below with
respect to such Removable Royalty-Bearing Product. For purposes of this
Section 2.3, “Materially Different” means any change to an Accused Product that
is material or substantial. The following examples are only intended to assist
the parties and any arbitrator(s) in assessing whether a modified Accused
Product is Materially Different from the unmodified Accused Product. By way of
example only, and without limitation, [*].

2.4 Non-Assertion by ArthroCare. ArthroCare for itself and its Affiliates and
ArthroCare’s and its Affiliates’ respective successors, assigns, officers,
directors, employees and agents, or any of them, hereby covenants and agrees
that, during the term of this Agreement, it shall not first initiate or
voluntarily aid or abet others to first initiate any legal proceeding or action
in any court, tribunal, commission, judicial body or arbitration (including,
without limitation, arbitration brought under Article 11 hereof) or with the
United States Patent and Trademark Office or any foreign counterpart for the
purpose of limiting the scope or challenging the enforceability or validity of
any of the Asserted Patents or any of the Non-Asserted Patents; provided that
nothing in this Section 2.4 or Sections 5.1 or 5.2(b) shall prevent ArthroCare
from (a) attempting to limit the scope of or challenging the enforceability or
validity of any of the Asserted Patents in response to any infringement claim or
other claim initiated by or for Licensor or by or for any third party having the
right to enforce any of the Asserted Patents in any court, tribunal, commission,
judicial body or arbitration (including, without limitation, arbitration brought
under Article 11 hereof) or with the United States Patent and Trademark Office
or any foreign counterpart, or (b) first initiating any legal proceeding or
action in any court, tribunal, commission, judicial body or arbitration
(including, without limitation, arbitration brought under Article 11 hereof) or
with the United States Patent and Trademark Office or any foreign counterpart
for the purpose of limiting the scope of or asserting the unenforceability,
invalidity or noninfringement of any Non-Asserted Patent(s) if ArthroCare or any
of its Affiliates has a reasonable apprehension that MarcTec, any of its
Affiliates, Dr. Bonutti, or any third party that has the right to enforce any
such Non-Asserted Patent(s) will assert any claim in any court, tribunal,
commission, judicial body or arbitration (including, without limitation,
arbitration brought under Article 11 hereof) or with the United States Patent
and Trademark Office or any foreign counterpart alleging that any ArthroCare
Product that is not a Suture Anchor Product infringes any such Non-Asserted
Patent(s).

 

2.5 Further Covenant Not to Assert.

(a) MarcTec, for itself and its Affiliates, and MarcTec’s and its Affiliates’
respective successors, assigns, officers, directors, employees and agents, or
any of them, hereby covenants and agrees that it/he shall not assert any claim
(or aid or abet any third party to assert any claim) against ArthroCare or any
of its Affiliates or any of ArthroCare’s or its Affiliates’ respective
successors, assigns, officers, directors, employees, agents, direct or indirect
customers (including, without limitation, any end users), manufacturers,
distributors, licensees, resellers, joint venture partners or contractors in any
proceeding or action in or with any court, tribunal or any other governmental
agency or authority, or in any arbitration or other dispute resolution
procedure, that (i) the manufacture, use, importation, exportation, marketing,
sale, offering for sale, distribution or other exploitation of any Covenant Not
to Assert Product directly or indirectly infringes any Non-Asserted Patent or
(ii) the practice of any process or method claimed in any patent or patent
application within Non-Asserted Patents in connection with the use or other
exploitation of any Covenant Not to Assert Product directly or indirectly
infringes any Non-Asserted Patent (collectively, “Further Covenant Not to
Assert”). The Further Covenant Not to Assert is irrevocable, except that if
ArthroCare terminates this Agreement without cause under Section 10.2 below or
Licensor terminates this Agreement under Section 10.4, the Further Covenant Not
to Assert shall terminate upon such termination of this Agreement by ArthroCare,
provided that, upon such termination, this Section 2.5 shall continue in full
force and effect with respect to any claims covered by the Further Covenant Not
to Assert prior to such termination of this Agreement.

(b) In the event MarcTec intends to (i) assign, sell, transfer or convey
(expressly or by operation of law or otherwise) to a third party its rights,
title, and interest in and to any Non-Asserted Patents related to any Covenant
Not to Assert Product, or (ii) grant or convey to any third party any right to
enforce or assert, or otherwise authorizes or permits any third party to enforce
or assert, any Non-Asserted Patents related to any Covenant Not to Assert
Product (including, without limitation, by assignment or license of any such
Non-Asserted Patents), then, as a condition precedent to any such assignment,
sale, transfer, conveyance, grant, authorization or permission, MarcTec agrees
to cause any such third party receiving any such assignment, sale, transfer,
conveyance, grant, authorization or permission, to (A) grant a covenant not to
sue in writing of the same scope and having all of the same terms as the Further
Covenant Not to Assert and (B) agree in writing to be contractually bound by and
to

--------------------------------------------------------------------------------

[*] Certain information on this page has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

all terms and conditions of this Agreement. In the event MarcTec is unable to
cause any such third party receiving any such assignment, sale, transfer,
conveyance, grant, authorization or permission to comply in full with the
foregoing subclauses (A) and (B) prior to any such assignment, sale, transfer,
conveyance, grant, authorization or permission then, effective immediately prior
to any such assignment, sale, transfer, conveyance, grant, authorization or
permission, the Further Covenant Not to Assert will be converted (automatically
and without any action required by any of the parties) into a license pursuant
to which MarcTec hereby grants a license to ArthroCare, its Affiliates and the
other entities and individuals benefited by the Further Covenant Not to Assert
having a scope equal to the Further Covenant Not to Assert set forth in
Section 2.5(a) above.

ARTICLE 3

PAYMENTS

3.1 Settlement Payment. In full consideration for the releases granted to
ArthroCare and its Affiliates under this Agreement, ArthroCare agrees to pay to
Licensor two million seven hundred fifty thousand dollars ($2,750,000.00) as a
settlement payment (“Settlement Payment”) by wire transfer on or before
January 13, 2007. Licensor’s wire transfer information is set forth in
Section 3.6 below. The Settlement Payment is hereby agreed to be and is fully
earned, irrevocable and non-refundable.

3.2 Royalties.

(a) In addition to the Settlement Payment set forth in Section 3.1 above and in
consideration of the license and other rights granted to ArthroCare and its
Affiliates under this Agreement, ArthroCare agrees to pay to Licensor a royalty
in the amount of [*] ([*]%) of the Net Sales of all Royalty-Bearing Products and
Covenant Not to Assert Products sold on or after January 1, 2007 and prior to
the termination or expiration of this Agreement (“Royalties”). All Royalties,
once accrued by virtue of a sale by ArthroCare or its Affiliates (excluding
sales or distributions made in connection with any clinical trials for which no
Net Sales are made) of any Royalty-Bearing Product or any Covenant Not to Assert
Product, are fully earned, irrevocable and non-refundable (except to the extent
of any offset based upon ArthroCare or any of its Affiliates reversing any
accrual of revenues received due to never actually receiving payment as more
specifically described in the definition of Net Sales in Section 1.10 above).

(b) Payments of Royalties by ArthroCare under this Agreement for Royalty-Bearing
Products and Covenant Not to Assert Products shall be made on a calendar
quarterly basis not later than forty-five (45) days after the end of each
calendar quarter.

3.3 Single Royalty. Notwithstanding anything else in this Agreement, no more
than one Royalty shall be due or payable with respect to any single unit of
Royalty-Bearing Product or any single unit of Covenant Not to Assert Product,
irrespective of the number of Valid Claims of patents or the number of patents
within the Licensor Patent Portfolio that cover such Royalty-Bearing Product or
such Covenant Not to Assert Product.

3.4 Reports. All payments of Royalties by ArthroCare under this Agreement shall
be accompanied by a written report as further specified in Section 4.2 below.

3.5 Payment in U.S. Dollars. The Settlement Payment and all Royalties shall be
paid by ArthroCare in U.S. dollars in the United States. In the event ArthroCare
or its Affiliates receive payment for Royalty-Bearing Products or Covenant Not
to Assert Products in a currency other than U.S. dollars, the payment payable by
ArthroCare to Licensor hereunder shall be computed using the same rate of
exchange used by ArthroCare to calculate the U.S. revenue that ArthroCare
reports, or would report, to the U.S. Securities and Exchange Commission for
such payments.

3.6 Place for Payment. All payments by ArthroCare to Licensor under this
Agreement shall be made payable to MarcTec LLC and, at the election of
ArthroCare, shall be (a) paid by wire transfer to the account specified below or
(b) paid by check sent to the address designated for MarcTec in Section 13.1
below. Licensor’s wire transfer information is as follows: [*].

--------------------------------------------------------------------------------

[*] Certain information on this page has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

ARTICLE 4

RECORD KEEPING, REPORTS AND AUDITS

4.1 During the term of this Agreement, ArthroCare shall keep (and shall cause
its Affiliates to keep) accurate books and records of all Royalty-Bearing
Products and all Covenant Not to Assert Products sold by ArthroCare and its
Affiliates, all Net Sales of Royalty-Bearing Products and Covenant Not to Assert
Products by ArthroCare and its Affiliates and all payments due Licensor under
this Agreement; provided that ArthroCare shall not be required to maintain any
such books and records for a period longer than five (5) years.

4.2 For each calendar quarter in which Royalties are due to Licensor under this
Agreement, ArthroCare shall deliver to Licensor a written report of ArthroCare’s
and its Affiliates’ Net Sales during such calendar quarter on or before the
forty-fifth (45th) day following the end of such calendar quarter. Such report
shall include the number of units of Royalty-Bearing Products and Covenant Not
to Assert Products sold to third parties by ArthroCare and its Affiliates during
the applicable quarter on a product-by-product and country-by-country basis and
shall be accompanied by the total Royalties due to Licensor under this Agreement
for such reported calendar quarter.

4.3 During the term of this Agreement and for a period of three (3) years
thereafter, Licensor shall have the right to inspect the books and records of
ArthroCare (and ArthroCare shall cause its relevant Affiliates to allow Licensor
to inspect the books and records of such Affiliates) using an independent
certified public accountant designated by Licensor and approved by ArthroCare in
writing (which approval shall not be unreasonably withheld or delayed), upon at
least forty-five (45) days prior written notice to ArthroCare (or its relevant
Affiliates) and during reasonable business hours, for the purpose of verifying
any reports provided under this Agreement and any amounts of overpayments or
underpayments of Royalties under this Agreement. Such inspection right may not
be exercised more than one (1) time during any calendar year and may only be
exercised one (1) time with respect to any period subject to an audit hereunder.
Such independent certified public accountant must sign a confidentiality
agreement reasonably acceptable to ArthroCare prior to inspecting such books and
records, and any information reported to Licensor by such independent certified
public accountant shall be limited to the accuracy of the payments and reports
made and due hereunder. ArthroCare shall promptly pay Licensor any delinquent
Royalties (whether under section 4.2 or 4.3) with interest thereon at the prime
rate reported by the Bank of America, San Francisco, California (or, in the
event such bank is no longer in existence, its successor by merger or
otherwise), plus one percent (1%) per annum (or, if lower, the maximum interest
rate allowed by law), computed from the date such Royalties were due until the
date ArthroCare actually pays Licensor such Royalties. The fees and expenses of
such inspection/audit shall be borne by Licensor, except that if an underpayment
in Royalties of more than five percent (5%) of the total Royalties due to
Licensor hereunder for any calendar quarter is discovered, then the fees and
expenses for the applicable audit shall be borne by ArthroCare.

ARTICLE 5

DISMISSAL OF SUBJECT LITIGATION; RELEASE

5.1 Subject Litigation. With respect to the Subject Litigation, (a) for good and
valuable consideration (including, without limitation, the Settlement Payment
and ArthroCare’s covenant set forth in subclause (b) below in this Section 5.1,
the sufficiency of which is hereby acknowledged), Licensor agrees to promptly
dismiss with prejudice all of Licensor’s infringement claims and (b) for good
and valuable consideration (including, without limitation, Licensor’s covenant
set forth in subclause (a) above in this Section 5.1, the sufficiency of which
is hereby acknowledged), ArthroCare agrees to promptly dismiss with prejudice
all of ArthroCare’s counterclaims for declaratory judgment and all other claims
and counterclaims which have been asserted by ArthroCare in the Subject
Litigation. To effectuate this provision, Licensor and ArthroCare or their
respective counsel will sign a Stipulation of Dismissal with Prejudice in the
form attached hereto as Exhibit D (“Stipulation”) within two (2) court days
after the Execution Date. Licensor and ArthroCare shall, immediately upon
execution of such Stipulation, provide ArthroCare (or ArthroCare’s outside legal
counsel) with such executed Stipulation, and ArthroCare agrees (or shall
instruct its outside legal counsel) to hold such executed Stipulation until the
Settlement Payment set forth in Section 3.1 has been received by Licensor. After
the Settlement Payment has been received by Licensor, ArthroCare (or
ArthroCare’s outside legal counsel, as the case may be) shall promptly (and, in
no event, later than three (3) court days after Licensor’s receipt of the
Settlement Payment) file such executed Stipulation in the United States District
Court for the Southern District of Illinois for entry. Notwithstanding any of
the foregoing in this Section 5.1, in the



--------------------------------------------------------------------------------

event either party brings or makes any claim against the other party or any of
its Affiliates relating in any way to or arising from any of the Subject
Litigation, Asserted Patents, Accused Products or the negotiations of the
settlement of the Subject Litigation or this Agreement in contravention of this
Agreement (whether such claim is brought or made pursuant to the dispute
resolution procedure set forth in Article 11 below or in any court or before any
arbitration body, tribunal, the United States Patent and Trademark Office or any
foreign counterpart or any other governmental agency or authority), the other
party may assert any and all defenses in any response to any such claim.

 

5.2 Release.

(a) Each of MarcTec and Dr. Bonutti, on its/his own behalf and on behalf of
its/his respective Affiliates, heirs, executors, administrators, successors,
agents and assigns (“Licensor Releasors”), hereby fully and without limitation
absolutely and unconditionally releases and forever discharges ArthroCare, its
Affiliates and ArthroCare’s and its Affiliates’ respective members, officers,
directors, employees, agents, and direct and indirect customers (including,
without limitation, end users) and distributors (“ArthroCare Releasees”) from
any and all claims, demands or liabilities, whether liquidated or unliquidated,
absolute or contingent, known or unknown which any Licensor Releasor may have,
or now claim to have against any ArthroCare Releasee, or in the future may have
or claim to have against any ArthroCare Releasee, that (i) arose or arise out
of, were based or are based upon, in whole or in part, or were or are related in
any way to the Subject Litigation or any of the facts, events, circumstances,
actions and transactions that are or could have been alleged in the Subject
Litigation, or any matter referred to in the pleadings or any other papers filed
or served in the Subject Litigation or (ii) relate to direct or indirect
infringement arising from making, having made, using, selling, having sold,
offering for sale, exporting, importing, distributing or otherwise exploiting
any products or services of ArthroCare or any of its Affiliates and arose prior
to the Effective Date. Notwithstanding the foregoing release by the Licensor
Releasors, in the event ArthroCare or any of the other ArthroCare Releasees
brings or makes any claim against MarcTec, Dr. Bonutti or any of the other
Licensor Releasors relating in any way to or arising from any of the Subject
Litigation, Asserted Patents, Accused Products or the negotiations of the
settlement of the Subject Litigation or this Agreement in contravention of this
Agreement (whether such claim is brought or made pursuant to the dispute
resolution procedure set forth in Article 11 below or in any court or before any
arbitration body, tribunal, the United States Patent and Trademark Office or any
foreign counterpart or any other governmental agency or authority), MarcTec,
Dr. Bonutti and such other Licensor Releasors may assert any and all defenses in
any response to any such claim. For the sake of clarity, the foregoing release
by the Licensor Releasors, does not apply to direct or indirect infringement
arising from making, having made, using, selling, having sold, offering for
sale, exporting, importing, distributing or otherwise exploiting any products or
services of ArthroCare or any of its Affiliates that occurs after the Effective
Date.

(b) Each of ArthroCare US and ArthroCare Caymans, on its own behalf and on
behalf of its respective Affiliates, heirs, executors, administrators,
successors, agents and assigns (“ArthroCare Releasors”), hereby fully and
without limitation absolutely and unconditionally releases and forever
discharges MarcTec, its Affiliates and its and its Affiliates’ respective
members, officers, directors, employees, agents, and direct and indirect
customers (including, without limitation, end users) and distributors (“MarcTec
Releasees”) from any and all claims, demands or liabilities, whether liquidated
or unliquidated, absolute or contingent, known or unknown which any ArthroCare
Releasor may have, or now claim to have against any MarcTec Releasee, or in the
future may have or claim to have against any MarcTec Releasee, that arose or
arise out of, were based or are based upon, in whole or in part, or were or are
related in any way to the Subject Litigation or any of the facts, events,
circumstances, actions and transactions that are or could have been alleged in
the Subject Litigation, or any matter referred to in the pleadings or any other
papers filed or served in the Subject Litigation. Notwithstanding the foregoing
release by the ArthroCare Releasors, in the event MarcTec or any of the other
MarcTec Releasees brings or makes any claim against ArthroCare or any of the
other ArthroCare Releasors relating in any way to or arising from any of the
Subject Litigation, Asserted Patents, Accused Products or the negotiations of
the settlement of the Subject Litigation or this Agreement in contravention of
this Agreement (whether such claim is brought or made pursuant to the dispute
resolution procedure set forth in Article 11 below or in any court or before any
arbitration body, tribunal, the United States Patent and Trademark Office or any
foreign counterpart or any other governmental agency or authority), ArthroCare
and such other ArthroCare Releasors may assert any and all defenses in any
response to any such claim.

(c) Each of MarcTec and Dr. Bonutti and ArthroCare expressly waives all rights
that it/he may have under California Civil Code Section 1542, which provides:

 



--------------------------------------------------------------------------------

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

With full awareness and understanding of the above provision, each of MarcTec
and Dr. Bonutti and ArthroCare hereby waives any rights it/he may have under
California Civil Code Section 1542, as well as under any other statutes or
common law principles of similar effect. The parties acknowledge and agree the
waiver of such rights is an essential term of this Agreement, without which this
Agreement would not have been made or executed by the parties.

ARTICLE 6

[INTENTIONALLY OMITTED]

ARTICLE 7

PROSECUTION AND ENFORCEMENT

7.1 Prosecution. Licensor shall be responsible for and control the prosecution,
at its sole discretion, of all patent applications and the maintenance of all
patents within the Licensor Patent Portfolio, using patent counsel of its choice
and at its sole cost and expense.

7.2 Enforcement by Licensor. If either party believes that any of the patents
within the Licensor Patent Portfolio is being infringed by a third party in the
Orthopedic Field (“Infringed Patent”), such party shall provide written notice
to the other party together with all information in such party’s possession
regarding such alleged infringement. Licensor shall have the sole and exclusive
right, but not the obligation, to take appropriate action in its sole discretion
to abate such infringement and shall be entitled to retain any and all
recoveries from such litigation, if any, whether by judgment, award, decree or
settlement.

ARTICLE 8

REPRESENTATIONS AND WARRANTIES

8.1 Each party represents and warrants to the other parties that:

(a) it has all necessary corporate and other authorizations, consents and
approvals that are necessary or required for such party to enter into this
Agreement, which have been duly obtained;

(b) neither this Agreement nor its entering into this Agreement (i) violates any
provision of law, statute, rule or regulation or any ruling, writ, injunction,
order, judgment or decree of any court, administrative agency or other
governmental body, (ii) conflicts with or results in any breach of any of the
terms, conditions or provisions of, or constitute a default under, any agreement
to which it is a party or (iii) results in the creation of any lien, security
interest, charge or encumbrance upon any of its properties or assets.

8.2 In addition to the representations and warranties in Section 8.1, MarcTec
represents and warrants to ArthroCare that:

(a) it has the right to grant the covenants, immunities, releases, licenses and
all other rights granted by it under this Agreement;

(b) it is the sole and exclusive owner of, or has the right to license or
sublicense to ArthroCare and its Affiliates, and to grant the covenants not to
assert under this Agreement with respect to, all of the Non Asserted Patents (as
they relate to Suture Anchor Products) and all of the Asserted Patents;

(c) it has provided ArthroCare with all documentation evidencing that Licensor
has the right to fully enforce and to grant to ArthroCare the covenants,
immunities, releases, licenses and other rights granted under this Agreement
with respect to U.S. Patent No. 5,948,001 (the “001 Patent License”), owned by
United States Surgical Corporation, and will use its reasonable commercial
efforts to fulfill its commitments and obligations under the 001 Patent License;
and

 



--------------------------------------------------------------------------------

(d) it has no outstanding, and will not enter into or grant any, licenses,
encumbrances or agreements, including, without limitation, any agreements with
academic institutions, universities or other third parties, whether written,
oral or implied, that would be inconsistent with the releases, licenses and
other rights granted by it under this Agreement.

8.3 Dr. Bonutti represents, warrants and covenants to ArthroCare that: (a) he
has validly assigned and transferred to MarcTec in writing all of his rights,
title and interest in, to and under all of the Licensed Patents and Non-Asserted
Patents related to any Covenant Not to Assert Product; and (b) with respect to
any Licensed Patents or Non-Asserted Patents related to any Covenant Not to
Assert Product that are not in existence as of the Effective Date, he will
validly assign and transfer to MarcTec in writing all of his rights, title and
interest in, to and under such Licensed Patents and Non-Asserted Patents related
to any Covenant Not to Assert Product promptly upon such Licensed Patents and
Non-Asserted Patents related to any Covenant Not to Assert Product coming into
existence; and (c) he has the right to grant the covenants, immunities, releases
and all other rights granted by him under Sections 5.2, this 8.3 and 12 of this
Agreement.

8.4 In addition to the representations and warranties in Section 8.1, each of
ArthroCare US and ArthroCare Caymans represents and warrants to Licensor that:

(a) it has the right to grant the covenants, immunities, releases and all other
rights granted by it under this Agreement; and

(b) to ArthroCare’s knowledge, as of the Execution Date, [*]. As used in this
Section 8.4(b), the “knowledge” of ArthroCare means the actual knowledge, as of
the Execution Date, of John Raffle, Richard Rew II, ArthroCare’s Director of
Intellectual Property and ArthroCare’s Chief Executive Officer (“Knowledge
Persons”). ArthroCare further represents and warrants that none of the Knowledge
Persons has any actual knowledge, as of the Execution Date, of any intent of
ArthroCare to bring any action against MarcTec or Dr. Bonutti or any of its or
his Affiliates regarding any of the Licensor Patent Portfolio.

8.5 EXCEPT AS EXPRESSLY PROVIDED IN THIS ARTICLE 8 OR ELSEWHERE IN THIS
AGREEMENT, NO PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS
OR IMPLIED, IN FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, WITH
RESPECT TO THE LICENSOR PATENT PORTFOLIO OR ANY ARTHROCARE PRODUCTS, INCLUDING,
WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF QUALITY, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.

ARTICLE 9

LIMITATION OF LIABILITY

9.1 NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT OR OTHERWISE, MARCTEC WILL
NOT BE LIABLE TO ARTHROCARE US, ARTHROCARE CAYMANS OR ANY OTHER PERSON OR ENTITY
WITH RESPECT TO THE RIGHTS GRANTED TO ARTHROCARE BY LICENSOR UNDER THIS
AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR
EQUITABLE THEORY FOR ANY (A) INCIDENTAL, INDIRECT, SPECIAL OR CONSEQUENTIAL
DAMAGES, (B) LOST PROFITS OR LOST BUSINESS; EVEN IF THE REMEDIES PROVIDED FOR IN
THIS AGREEMENT FAIL OF THEIR ESSENTIAL PURPOSE AND EVEN IF ANY PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OR PROBABILITY OF SUCH DAMAGES, OR (C) PUNITIVE OR
EXEMPLARY DAMAGES.

9.2 NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT OR OTHERWISE, NEITHER
ARTHROCARE US NOR ARTHROCARE CAYMANS WILL BE LIABLE TO MARCTEC OR DR. BONUTTI OR
ANY OTHER PERSON OR ENTITY WITH RESPECT TO THE RIGHTS GRANTED TO ARTHROCARE

--------------------------------------------------------------------------------

[*] Certain information on this page has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

BY LICENSOR UNDER THIS AGREEMENT OR WITH RESPECT TO ANY ARTHROCARE PRODUCT UNDER
ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY
FOR ANY (A) INCIDENTAL, INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES, (B) LOST
PROFITS OR LOST BUSINESS; EVEN IF THE REMEDIES PROVIDED FOR IN THIS AGREEMENT
FAIL OF THEIR ESSENTIAL PURPOSE AND EVEN IF ANY PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OR PROBABILITY OF SUCH DAMAGES OR (C) PUNITIVE OR EXEMPLARY DAMAGES.

ARTICLE 10

TERM AND TERMINATION

10.1 Term. This Agreement shall commence as of the Effective Date and, unless
terminated earlier as provided in this Article 10, shall continue until the date
there are no Valid Claims of any patent, and no pending patent applications,
within the Licensor Patent Portfolio.

10.2 Termination by ArthroCare for Convenience. ArthroCare may terminate this
Agreement at any time commencing after the Settlement Payment is paid in full,
with or without cause, upon thirty (30) days prior written notice to Licensor.

10.3 Termination by ArthroCare for Material Breach. ArthroCare may terminate
this Agreement at any time if MarcTec has materially breached any material
provision of this Agreement and fails to cure such breach within thirty
(30) days after its receipt of written notice from ArthroCare describing such
breach (which cure period may be extended for a period (not to exceed sixty
(60) days) mutually agreed upon by both parties provided that MarcTec has been
diligently and in good faith attempting to cure such alleged breach during the
initial thirty (30) day cure period); provided that if MarcTec in good faith
disputes such alleged material breach and so notifies ArthroCare in writing
within such initial thirty (30) day cure period, or if ArthroCare does not in
good faith believe MarcTec has adequately cured any such material breach and so
notifies MarcTec in writing within ten (10) business days after the end of the
relevant cure period, then ArthroCare’s right to terminate this Agreement shall
be determined in accordance with Article 11 hereof.

10.4 Termination by MarcTec for Material Breach. MarcTec may terminate this
Agreement at any time if ArthroCare has materially breached any material
provision of this Agreement and fails to cure such breach within thirty
(30) days after its receipt of written notice from MarcTec describing such
breach (which cure period may be extended for a period (not to exceed sixty
(60) days) mutually agreed upon by both parties provided that ArthroCare has
been diligently and in good faith attempting to cure such alleged breach during
the initial thirty (30) day cure period); provided that if ArthroCare in good
faith disputes such alleged material breach and so notifies MarcTec in writing
within such initial thirty (30) day cure period, or if MarcTec does not in good
faith believe ArthroCare has adequately cured any such material breach and so
notifies ArthroCare in writing within ten (10) business days after the end of
the relevant cure period, then MarcTec’s right to terminate this Agreement shall
be determined in accordance with Article 11 hereof. The parties agree that for
purposes of this Section 10.4, except for any payment amounts that ArthroCare is
disputing in good faith or that ArthroCare has inadvertently underpaid as
determined in accordance with Section 4.3, any failure of ArthroCare to pay any
amounts due under this Agreement within the period for payment specified in this
Agreement shall be deemed to be a material breach, and, notwithstanding the
initial thirty (30) day cure period described above in this Section 10.4, the
initial cure period for such failure of ArthroCare to pay shall be ten
(10) days.

10.5 No Liability for Termination. Neither party shall incur any liability
whatsoever for any damages, loss or expenses of any kind suffered or incurred by
the other party (or for any compensation to the other party) arising from or
incident to termination of this Agreement pursuant to this Article 10, whether
or not the terminating party is aware of any such damages, loss or expenses.

 

10.6 Effect of Expiration or Termination. Upon expiration or any termination of
this Agreement:

(a) Each party will immediately return to each other party any and all
Confidential Information (as defined in Section 12 below) (except that each
party may retain one copy of this Agreement in its or its counsel’s files for
purposes of any future issues regarding this Agreement) of such other party in
its possession, custody or control in whatever form held (including all copies
or embodiments thereof), or shall, at such other party’s written direction,
destroy all such Confidential Information (including all copies or embodiments
thereof) and certify its



--------------------------------------------------------------------------------

destruction in writing to such other party. Notwithstanding the foregoing, each
party may retain a copy of the other party’s Confidential Information to the
extent necessary for such party to continue to exercise the license and/or
covenants not to assert that survive the termination of this Agreement as set
forth below in this Section 10.6;

(b) ArthroCare shall pay all undisputed Royalties due payable under this
Agreement;

(c) If ArthroCare terminates this Agreement pursuant to Section 10.3 above, then
the provisions of Article 2 (excluding Section 2.4) and Article 3 (excluding
Section 3.1) shall survive and remain in full force and effect in accordance
with their respective terms and conditions; and

(d) if MarcTec terminates this Agreement pursuant to Section 10.4 above, then
(i) the provisions of Section 2.4 shall survive and remain in full force and
effect in accordance with its terms and conditions, (ii) ArthroCare and its
distributors shall have a period of one hundred thirty-five (135) days within
which to sell its respective inventory of any Royalty-Bearing Products existing
as of the effective date of such termination of this Agreement (“Sell-Off
Period”), and (iii) at the end of the Sell-Off Period, ArthroCare shall
immediately cease (A) exercising its rights under the license granted to it
under Article 2 and (B) the use or other exploitation of any Covenant Not to
Assert Products.

10.7 Survival. In addition to payment obligations and the right to receive
payments under this Agreement and the provisions of this Agreement that survive
termination as specified in Section 10.6 above, the following provisions shall
survive any expiration or termination of this Agreement: Article 4, Article 5,
Article 8, Article 9, Article 11, Article 12 and Article 13; and Section 2.5
(but only to the extent set forth therein), Section 10.6 and this Section 10.7.

ARTICLE 11

DISPUTE RESOLUTION

11.1 ArthroCare (on behalf of itself and its Affiliates), MarcTec and
Dr. Bonutti (only with respect to disputes regarding, based upon, arising from
or relating to Dr. Bonutti’s rights, obligations and/or duties under Sections
5.2, 8.3, 11 and 12 of this Agreement (including, without limitation, any
alleged breach by Dr. Bonutti of Sections 5.2, 8.3, 11 and 12 of this
Agreement)) hereby stipulate and agree that, except as set forth in the
immediately following sentence in this Section 11.1, the dispute resolution
procedure set forth in this Article shall be the sole and exclusive means for
resolving all disputes between them regarding, based upon, arising from or
relating to: (a) this Agreement or any provision of this Agreement (including,
without limitation, any alleged breach of any provision of this Agreement);
and/or (b) whether or not the manufacture, use, importation, exportation,
marketing, sale, offering for sale, distribution or other exploitation of any
Suture Anchor Product (excluding any Excluded Product and notwithstanding
Section 5.2(a)) directly or indirectly infringes any patent within the Licensor
Patent Portfolio (that relates to any Suture Anchor Product); and/or (c) whether
or not any patent included in the Non-Asserted Patents and having at least one
(1) claim related to any Suture Anchor Product(s) is invalid or unenforceable
and any other issue related to any of such patents included in the Non-Asserted
Patents and/or (d) whether or not any patent included in the Asserted Patents is
invalid or unenforceable and any other issue related to any patents included in
the Asserted Patents, provided that any such claim of invalidity or
unenforceability with respect to any patents included in the Asserted Patents is
in defense of or in response to any infringement claim or other claim initiated
by or for Licensor or by or for any third party having the right to enforce any
of the Asserted Patents (the foregoing in subsections (a) through (d),
collectively, “ADR Resolvable Disputes”). In the event Licensor or Dr. Bonutti
initiates any action or proceeding against ArthroCare or any of its Affiliates
with respect to any dispute based upon, arising from or relating to (a), (b) or
(c) above in this Section 11.1 in a court or before any tribunal or governmental
agency or authority in violation of this Article 11, ArthroCare and/or any of
its Affiliates may assert any and all defenses (including, without limitation,
patent invalidity and patent unenforceability) in such action or proceeding. The
parties agree that any other disputes arising between the parties, must be
resolved in a court of competent jurisdiction, unless the parties stipulate to
resolve such dispute by the provisions of this Article or otherwise.

11.2 In the event there is a dispute between the parties with respect to an ADR
Resolvable Dispute, any party may invoke the dispute resolution procedure set
forth in this Article 11 (“Notifying Party”) by written notice to the other
parties (“Dispute Resolution Notice”). The Dispute Resolution Notice shall
specify whether the Notifying Party is requesting mediation in the first
instance or, instead, is seeking to invoke its right to binding arbitration.
Unless such Dispute Resolution Notice indicates the Notifying Party is invoking
its right to binding arbitration, each of the other parties (“Responding Party”)
shall notify the Notifying Party in writing within five (5) business days



--------------------------------------------------------------------------------

after receiving such Dispute Resolution Notice advising whether it agrees to
mediation or, instead, will invoke its right to binding arbitration.

11.3 If the parties agree to participate in mediation in the first instance,
they shall engage in non-binding mediation in accordance with the Model
Procedures for the Mediation of Business Disputes promulgated by the CPR
Institute for Dispute Resolution, or successor thereof (“CPR”) then in effect,
except where those rules conflict with the provisions of this Article, in which
case the provisions of this Article shall control. The parties shall agree upon
the place of the mediation once the mediator is selected. The mediation shall be
attended by a senior executive of each party who has the authority to resolve
the dispute.

11.4 The mediator shall be neutral, independent, disinterested and shall abide
by the Canons of Ethics of the American Bar Association for neutral, independent
arbitrators and, unless the parties otherwise agree, will be selected from a
professional mediation firm such as ADR Associates or JAMS/ENDISPUTE or CPR. In
the event the ADR Resolvable Dispute being mediated is a dispute concerning any
patents or the application of any aspect of patent law, the mediator shall be a
registered patent attorney or an experienced patent litigator, each having at
least ten (10) years of experience in resolving patent disputes, or has served
as a federal judge. In the event the ADR Resolvable Dispute being mediated is
not a dispute concerning any patents or the application of any aspect of patent
law, the mediator shall be either a lawyer who has specialized in business
litigation with at least fifteen (15) years experience with a law firm of over
twenty-five (25) lawyers or has served as a judge. The parties shall promptly
confer in an effort to select a mediator by mutual agreement. In the absence of
such an agreement, and if the parties still intend to mediate, the mediator
shall be selected from a list generated by CPR with each party having the right
to exercise challenges for cause and two peremptory challenges within
seventy-two (72) hours after receiving the CPR list. The mediator shall confer
with the parties to design procedures to conclude the mediation within no more
than thirty (30) days after selection of the mediator (“Mediation Period”). If
the dispute is not resolved within such time, unless the time is extended by
written agreement of the parties, the Mediation Period will cease, and the
dispute will proceed to binding arbitration.

11.5 In the event there is an ADR Resolvable Dispute between the parties that is
not resolved by way of mediation as set forth in Sections 11.2 through 11.4
above, the parties agree to resolve such ADR Resolvable Dispute through binding
arbitration in accordance with the CPR (Center for Public Resources) Rules for
Non-Administered Arbitration; however, if the CPR Rules differ from the
provisions of this Article, the provisions of this Article shall control. The
arbitration shall be conducted before a panel of three (3) arbitrators
(“Tribunal”), of whom each party shall appoint one (1) arbitrator with the third
arbitrator selected in accordance with Section 11.6 below; provided, however,
that each arbitrator shall be a registered patent attorney or an experienced
patent litigator, each with at least ten (10) years of experience in resolving
patent disputes, or a retired Article III judge.

11.6 The two (2) appointed arbitrators shall promptly confer in an effort to
select the third arbitrator by mutual agreement. In the event such appointed
arbitrators are unable to agree upon a third arbitrator within two (2) weeks
after a party has commenced arbitration proceedings in accordance with this
Article 11, CPR will select the third arbitrator. In so doing, CPR will allow
three (3) peremptory challenges for each side and appropriate strikes for
reasons of conflict or other cause. The Tribunal shall then set a date for the
hearing and commit to rendering a written decision (“Decision”) within the time
periods specified in this Section 11.6 (“Arbitration Period”). The Tribunal
shall (a) provide for discovery according to the time limits set forth in this
Section 11.6, (b) determine the scope of and schedule for any discovery and
(c) determine the nature and type of the submissions to the Tribunal. The
Tribunal may hold one (1) or more meetings or hearings at the Tribunal’s
discretion. In the event multiple hearing days are required, they will be
scheduled consecutively to the greatest extent possible. The parties further
agree that (i) the procedures for discovery and the conduct of the arbitration
hearing will result in the hearing being conducted within no more than four
(4) months after selection of the Tribunal and (ii) the Tribunal shall render
the Decision within two (2) weeks after the conclusion of the hearing, or of any
post-hearing briefing (which must be completed by both sides within fourteen
(14) days after the conclusion of the hearing). The arbitration proceedings and
the results of the arbitration shall be confidential, unless disclosure is
required by law or order of court or to enforce the arbitration award. The
Tribunal shall issue appropriate protective orders to safeguard the parties’
respective Confidential Information. The Tribunal shall render its award
following the laws of the State of New York, except that the interpretation and
enforcement of these arbitration provisions shall be governed by the Federal
Arbitration Act. The arbitration shall be held in New York, NY. A transcript of
the evidence adduced at the hearing shall be made and shall be made available to
either party on request at the requesting party’s expense.

 



--------------------------------------------------------------------------------

11.7 If any ADR Resolvable Dispute before the Tribunal falls within the scope of
Section 11.1(b) or (c) above, the parties agree to the following:

 

(a) the Tribunal’s Decision shall be limited to reaching one (1) of the two
(2) following conclusions:

(i) yes, the manufacture, use, importation, exportation, marketing, sale,
offering for sale, distribution or other exploitation of the accused product or
service of ArthroCare or its relevant Affiliates directly or indirectly
infringes a patent(s) within the Licensor Patent Portfolio (“Finding of
Infringement”); or

(ii)(A) no, the manufacture, use, importation, exportation, marketing, sale,
offering for sale, distribution or other exploitation of the accused product or
service of ArthroCare or its relevant Affiliates does not directly or indirectly
infringe a patent(s) within the Licensor Patent Portfolio and/or (B) the subject
patent(s) is invalid or otherwise unenforceable (“Finding of Non-Infringement”).

(b) In the event the Decision with respect to any such ADR Resolvable Dispute is
a Finding of Non-Infringement, then:

(i) no Royalty or any other payment or compensation of any kind shall be due to
Licensor with respect to the accused product or service of ArthroCare or its
relevant Affiliates; and

(ii) Licensor forever shall be precluded from claiming that the manufacture,
use, importation, exportation, marketing, sale, offering for sale, distribution
or other exploitation of the accused product(s) or service(s) of ArthroCare or
its relevant Affiliates directly or indirectly infringes any patent within the
Licensor Patent Portfolio issued as of the date the Tribunal issues such Finding
of Non-Infringement, or as to which Licensor or any of its Affiliates has the
right to grant licenses, sublicenses or covenants not to sue or otherwise has
the right to enforce as of the date the Tribunal issues such Finding of
Non-Infringement.

(c) In the event the Decision with respect to any such ADR Resolvable Dispute is
a Finding of Infringement with respect to any patent(s) included within Licensor
Patent Portfolio, then:

(i) the accused product(s) and service(s) of ArthroCare and its relevant
Affiliates with respect to which the Tribunal issued its Finding of Infringement
(“Infringing Product”) shall be automatically added to the list of Accused
Products in Exhibit A and shall be deemed Accused Products (and, therefore,
Royalty-Bearing Products) for the purpose of this Agreement; and

(ii) the only royalties, payment or compensation of any kind that shall be owed
to Licensor or any Affiliate of Licensor with respect to any Infringing Product
shall be Royalties in the amount set forth in, and in accordance with, Sections
3.2 through and including 3.6 commencing as of, and computed from, the date of
ArthroCare’s receipt of Licensor’s first written notice to ArthroCare that such
Infringing Product possibly infringes the patent(s) within the Licensor Patent
Portfolio that are asserted by Licensor in such ADR Resolvable Dispute. The
parties agree that any such Royalties shall be payable simultaneously with
ArthroCare’s next calendar quarterly payment of Royalties due under this
Agreement. For the avoidance of doubt, ArthroCare is not liable or responsible
for paying any prepaid or up-front license fee or any other amounts (other than
the Royalties as described in this Section 11.7(c)(ii)) in connection with any
Infringing Product.

(d) Each party to this Agreement hereby knowingly and voluntarily waives any
claim to any award of any damages, injunctive relief (whether temporary,
preliminary or permanent), punitive or exemplary damages or attorneys’ fees from
any other party hereto, and the parties agree the Tribunal shall not award any
damages, injunctive relief, punitive or exemplary damages or attorneys’ fees,
except that the Tribunal may award an injunction or specific performance solely
to enforce the results of the Decision as expressly stated in this Section 11.7.
The Tribunal shall be bound by the express terms of this Agreement and may not
amend or modify such terms in any manner. Any Decision rendered by the Tribunal
shall be consistent with the terms and conditions of this Agreement, and the
parties agree that the terms and conditions of this Agreement shall control the
rights and obligations of the parties with respect to all subject matter related
to this Agreement.

11.8 The parties agree there is no right of appeal from any Decision of the
Tribunal, except in the case of a bona fide allegation of gross misconduct by
the Tribunal or any arbitrator(s) serving on the Tribunal. Each party to this
Agreement acknowledges and agrees that the Decision of the Tribunal shall be
binding upon the parties (and their successors and assigns) and hereby knowingly
and voluntarily waives any right to appeal the decision of the Tribunal to the
federal or state courts, except in the case of a bona fide allegation of gross
misconduct by the Tribunal or any arbitrator(s) serving on the Tribunal. The
decision of the Tribunal may be vacated, modified or



--------------------------------------------------------------------------------

corrected only upon the grounds specified in the Federal Arbitration Act or, if
applicable, by a court of competent jurisdiction ruling on a bona fide
allegation of gross misconduct by the Tribunal or any arbitrator(s) serving on
the Tribunal, from which ruling no appeal can be taken or is timely taken.

11.9 The United States District Court for the jurisdiction in which the
arbitration is held may, if and only if a party fails to abide by the Tribunal
Decision, enter judgment upon any award rendered under this Article 11 to ensure
such award is enforceable against the parties. The parties consent to the
jurisdiction of such United States District Court for the enforcement of such
arbitration awards and for the entry of judgment on such awards. In the event
such United States District Court lacks jurisdiction, then any court having
jurisdiction of this matter may enforce this Article 11 and enter judgment upon
any award rendered under this Article 11.

11.10 Each party will bear its own costs and attorneys’ fees under this Article
11, and the costs of the arbitrators and/or mediator shall be shared equally
unless the Tribunal decides to require one party to pay for the other party’s
reasonable costs incurred under this Article 11 due to the paying party’s bad
faith or vexatious conduct.

11.11 The parties agree to enter into appropriate agreements to toll applicable
statutes of limitations during the Mediation Period and Arbitration Period and
not to use the period or pendency of the mediation or arbitration to the
disadvantage of the other parties procedurally or otherwise.

11.12 The parties agree that notwithstanding anything else in this Agreement or
other rules of CPR or otherwise, the outcome of any mediation or arbitration
between the parties in connection with this Agreement is binding only between
the parties to such mediation or arbitration for the purposes of resolving the
particular ADR Resolvable Dispute and shall not be used by any party to such
mediation or arbitration (a) for any reason or purpose unrelated to this
Agreement or (b) as any kind of precedent with respect to, or be applicable to,
any matters involving any third parties (except to the extent an ADR Resolvable
Dispute involves any patents or other intellectual property rights that are
owned by a third party and to which Licensor or any of its Affiliates has the
right to grant licenses, sublicenses or covenants not to sue or otherwise has
the right to enforce). The parties further agree that (i) such outcome shall not
be admissible as evidence in any matters involving any third parties (except to
the extent an ADR Resolvable Dispute involves any patents or other intellectual
property rights that are owned by a third party and to which Licensor or any of
its Affiliates has the right to grant licenses, sublicenses or covenants not to
sue or otherwise has the right to enforce) and (ii) no statements made by either
party during the mediation or arbitration may be used by the other party or any
third party during any subsequent mediation, arbitration or any other
proceeding. A Tribunal in a subsequent ADR Resolvable Dispute may, in its sole
discretion, review and rely on the relevant record and findings of any previous
Tribunal.

11.13 In the event MarcTec intends to (a) assign, sell, transfer or convey
(expressly or by operation of law or otherwise) to a third party any of its
rights, title or interest in and to any Licensed Patent or in and to any
Non-Asserted Patent related to any Covenant Not to Assert Product or (b) grant
or convey to any third party any right to enforce or assert, or otherwise
authorize or permit any third party to enforce or assert, any Licensed Patent or
any Non-Asserted Patent related to any Covenant Not to Assert Product
(including, without limitation, by assignment or license of any Licensed Patent
or any Non-Asserted Patent related to any Covenant Not to Assert Product), then
MarcTec agrees to cause any such third party to agree in writing to be bound by
the provisions of this Article 11 with respect to the Licensed Patents and the
Non-Asserted Patents related to any Covenant Not to Assert Product that are the
subject of such assignment, sale, transfer, conveyance, grant, authorization or
permission.

11.14 In the event ArthroCare intends to assign, sell, transfer or convey
(expressly or by operation of law or otherwise) to a third party its rights,
title or interest in and to any Royalty-Bearing Products or Covenant Not to
Assert Products in connection with a sale of ArthroCare’s assets that includes
the product line of such Royalty-Bearing Products or Covenant Not to Assert
Products as the assets to be purchased, then ArthroCare agrees to cause any such
third party to agree in writing to be bound by the provisions of this Article 11
with respect to such Royalty-Bearing Products or Covenant Not to Assert Products
that are the subject of such assignment, sale, transfer or conveyance. For the
avoidance of doubt, the foregoing in this Section 11.14 does not apply to the
sale, transfer or conveyance of any units of Royalty-Bearing Products or
Covenant Not to Assert Products to any customers or distributors of ArthroCare
or any of its Affiliates in the normal course of business.



--------------------------------------------------------------------------------

ARTICLE 12

CONFIDENTIALITY

12.1 Each party (“Receiving Party”) agrees that all confidential information
(whether oral, written or digital) it obtains from any other party (“Disclosing
Party”) in connection with this Agreement (whether before or after the Effective
Date), including, without limitation, any information relating to any of the
Royalty-Bearing Products, the Covenant Not to Assert Products, processes, ideas,
concepts, inventions (whether patentable or not), know-how, techniques and all
other business, product, research, development, technical and financial
information (and any and all other data and information) (“Confidential
Information”) is the Confidential Information of the Disclosing Party. Except as
expressly provided in this Agreement, nothing in this Article 12 or otherwise
obligates any party to disclose or provide any of such party’s Confidential
Information to any of the other parties. The Receiving Party agrees to (a) keep
the Disclosing Party’s Confidential Information confidential and not disclose
the Disclosing Party’s Confidential Information to any third party without the
prior written consent of the Disclosing Party, (b) use the Disclosing Party’s
Confidential Information only as necessary to perform its obligations and
exercise its rights under this Agreement, (c) use at least the same degree of
care in keeping the Disclosing Party’s Confidential Information confidential as
it uses for its own confidential information of a similar nature (but in no
event less than a reasonable degree of care), and (d) limit access to the
Disclosing Party’s Confidential Information to its employees and contractors who
have a need to know for the purposes of this Agreement, subject to such
employees and contractors being bound to appropriate written confidentiality
obligations. Except as otherwise expressly provided hereunder, nothing in this
Agreement is intended to grant a party any rights under any intellectual
property rights of any other party or any rights in or to any other party’s
Confidential Information.

12.2 The Receiving Party shall not be obligated under Section 12.1(a) above with
respect to any information the Receiving Party can document (a) was rightfully
in the Receiving Party’s possession without an obligation of confidentiality
prior to receipt thereof from the Disclosing Party as shown by the Receiving
Party’s files and records immediately prior to disclosure, (b) is, through no
act or failure to act on the Receiving Party’s part, publicly known as of the
date of disclosure, (c) becomes, through no act or failure to act on the
Receiving Party’s part, publicly known after the date of disclosure, (d) is
rightfully provided to the Receiving Party without restriction on disclosure by
a third party that has no obligation of confidentiality with respect to such
information, (e) is independently developed by the Receiving Party without the
use of or reference to any of the Disclosing Party’s Confidential Information as
shown by the Receiving Party’s files and records, or (f) is expressly approved
by the Disclosing Party, in writing, for release. Notwithstanding the
restrictions set forth in Section 12.1(a), the Receiving Party may use or
disclose the Disclosing Party’s Confidential Information to the extent such use
or disclosure is reasonably necessary to comply with (i) applicable governmental
laws, rules or regulations (including, without limitation, the rules and
regulations of the U.S. Securities and Exchange Commission or other government
bodies) or (ii) court or administrative subpoena or order; provided that, with
respect to both (i) and (ii), the Receiving Party provides reasonable advance
written notice to the Disclosing Party of any such contemplated disclosure in
order to provide the Disclosing Party the opportunity to intervene to preserve
the confidentiality of any Confidential Information, and the Receiving Party
uses its reasonable efforts to secure confidential treatment of the Disclosing
Party’s Confidential Information prior to its disclosure (whether through
protective orders or otherwise) and discloses only the minimum amount of
information necessary to comply with such requirements.

12.3 Except as required by law, regulation, order or subpoena issued by a court
or governmental agency, or in connection with a party’s financing or public
offering or as provided in 12.4 below, no party shall disclose the terms of this
Agreement to any third party (other than an Affiliate of a party hereto having a
legitimate need to know in connection with the exercise of any rights or
performance of any obligations under this Agreement), except for legal,
financial, accounting or other similar professional advisors who agree (or
otherwise have a professional duty and obligation) to keep the terms of this
Agreement confidential, without the prior written approval of the other parties.

12.4 Except as required by law or regulation or as part of an ArthroCare
earnings release or approved by all parties hereto in writing, which approval
shall not be unreasonably withheld or delayed, neither party will originate any
publicity, news release, or other public announcement, written or oral, whether
to the public press, stockholders or otherwise, relating to this Agreement, any
amendment hereto, the performance hereunder or the existence of an arrangement
between the parties. The parties agree that the immediately foregoing sentence
does not apply to any marketing or other promotional materials relating to any
Royalty-Bearing Products or any Covenant Not to Assert Products.

ARTICLE 13

MISCELLANEOUS

13.1 Notices. All notices hereunder shall be in writing and shall be deemed to
have been duly given on the day of delivery if delivered personally or by a
nationally recognized overnight delivery service with tracking



--------------------------------------------------------------------------------

capabilities, charges prepaid, or three (3) days after sent by registered or
certified mail, postage prepaid, or when receipt is confirmed if sent by
facsimile:

In the case of ArthroCare:

ArthroCare Corporation

680 Vaqueros Avenue

Sunnyvale, California 94085-3523

Attn: Michael A. Baker

Fax: (408) 732-2752

ArthroCare Corporation Cayman Islands

7500 Rialto Blvd. Bldg II, Suite 100

Austin, TX 78735

Attn: John Raffle, Esq.

Fax: (512) 391-3901

With a copy to:

Richard Rew, Esq.

ArthroCare Corporation

7500 Rialto Blvd., Bldg. II. Suite 100

Austin, Texas 78735

Fax: (512) 391-3901

In the case of Licensor:

MarcTec LLC

1303 West Evergreen Avenue

Effingham, IL 62401

Attn.: Dr. Peter M. Bonutti

Fax: (217) 342-3460

With a copy to:

William F. Shea

48 Ledyard Road

West Hartford, CT 06117

Fax: (860) 523-9181

Such addresses may be changed by written notice given in accordance with this
Section 13.1.

13.2 Assignment. Each of ArthroCare and Licensor may assign this Agreement to
its respective Affiliate without the consent of the other party, provided that
the assignor gives prompt written notice of such assignment to the other party.
In addition, either party may assign this Agreement or any rights or obligations
under this Agreement to an acquirer of all or substantially all of the assets,
voting stock, or business of the party (or the Affiliate to which this Agreement
has been assigned) to which this Agreement relates (whether by sale,
acquisition, merger, operation of law or otherwise), without the consent of the
other parties, provided that the assigning party gives prompt written notice of
such assignment to the other parties. In all other instances, no party shall
assign this Agreement or any rights or obligations under this Agreement without
the prior written consent of the other parties. Upon the effective date of any
assignment in accordance with this Section 13.2, the assignee shall be bound by
all of the terms and conditions of this Agreement and the assigning party shall
remain responsible for all terms and conditions of this Agreement. Any attempted
assignment in violation of this Section 13.2 shall be void and without any
effect.

13.3 Successors and Assigns. This Agreement (together with any Tribunal Decision
rendered pursuant to Article 11 hereof) shall be binding on, inure to the
benefit of and be enforceable by the parties hereto and their respective heirs,
successors and valid permitted assigns.

13.4 Relationship of Parties. The parties hereto are entering into this
Agreement as independent contractors, and nothing herein is intended or shall be
construed to create between the parties a relationship of principal and agent,
partners, parties engaging in a joint venture or employer and employee. No party
(a) shall hold itself out to others in any manner inconsistent with the
foregoing in this Section 13.4 or (b) has any right or authority



--------------------------------------------------------------------------------

to make any statements, representations or commitments of any kind, or to take
any action, which shall be binding on any other party, without the prior written
consent of such other party.

13.5 Entire Agreement. This Agreement (including all Exhibits attached hereto)
constitutes the entire understanding and agreement with respect to the subject
matter hereof and supersedes all oral or written proposals, correspondence,
notes, negotiations, conversations and discussions between the parties relating
to the subject matter of this Agreement. Each party acknowledges that in
deciding to enter into this Agreement and to consummate the transactions
contemplated hereby, none of them has relied upon any statements or
representations, written or oral, other than those expressly set forth herein or
therein.

13.6 Amendment and Waiver. This Agreement may be amended and the observance of
any provision of this Agreement may be waived (either generally or in any
particular instance and either retroactively or prospectively) only in a writing
signed by a duly authorized representative of each party. A waiver by any party
of any provision of this Agreement in any one instance shall not be deemed or
construed to be a waiver of such provision for any similar instance in the
future, or of any subsequent breach of such provision or of the provision
itself. The failure of either party to enforce its rights under this Agreement
at any time for any period shall not be construed as a waiver of such rights.

13.7 Headings. The inclusion of headings and captions in this Agreement is for
convenience only and shall not affect the construction, or be used in the
interpretation, of this Agreement.

13.8 Construction. The parties acknowledge and agree that this Agreement is the
product of all parties hereto and shall not be construed against any party.

13.9 Remedies. Except as otherwise expressly stated in this Agreement, the
rights and remedies of a party set forth herein with respect to failure of the
other party to comply with the terms of this Agreement (including, without
limitation, rights of termination of this Agreement) are not exclusive, the
exercise thereof shall not constitute an election of remedies and the aggrieved
party shall in all events be entitled to seek whatever additional remedies may
be available in law or in equity, subject to and without limiting Article 10.

13.10 Governing Law. The validity and interpretation of this Agreement and the
legal relationship between the parties shall be governed by and construed under
the laws of the State of New York without regard to the conflicts of law
provisions thereof.

13.11 Severability. If any provision of this Agreement is held to be illegal or
unenforceable, that provision shall be limited or eliminated to the minimum
extent necessary so that this Agreement shall otherwise remain in full force and
effect and enforceable.

13.12 Execution of Agreement in Counterparts. This Agreement may be executed in
any number of counterparts, and execution by each party of any one of such
counterparts will constitute due execution of this Agreement by such party. Each
such counterpart shall be deemed to be an original instrument, and all such
counterparts together shall constitute one and the same instrument.

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is signed as indicated below by duly
authorized representatives of each of ArthroCare US, ArthroCare Caymans and
MarcTec, respectively, and by Dr. Bonutti on his own behalf.

 

ARTHROCARE CORPORATION By:  

/s/ Michael A. Baker

Michael A. Baker President and CEO ARTHROCARE CORPORATION CAYMAN ISLANDS By:  

/s/ Michael A. Baker

Name:  

Michael A. Baker

Title:  

President

MARCTEC LLC By:  

/s/ Dr. Peter M. Bonutti

Name:  

Dr. Peter M. Bonutti

Title:  

President

DR. BONUTTI /s/ Dr. Peter M. Bonutti Dr. Peter M. Bonutti

 



--------------------------------------------------------------------------------

EXHIBIT A

ACCUSED PRODUCTS

[*]

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT B

ASSERTED PATENTS

U.S. Pat. No. 5,527,343

U.S. Pat. No. 5,534,012

U.S. Pat. No. 5,948,002

U.S. Pat. No. 6,010,525

U.S. Pat. No. 6,117,160

U.S. Pat. No. 6,464,713

U.S. Pat. No. 6,569,187

U.S. Pat. No. 6,638,279

U.S. Pat. No. 5,814,072

U.S. Pat. No. 5,948,001



--------------------------------------------------------------------------------

EXHIBIT C

NON-ACCUSED PRODUCTS



--------------------------------------------------------------------------------

EXHIBIT D

STIPULATION OF DISMISSAL WITH PREJUDICE

(FOR SUBJECT LITIGATION)

(See attached)



--------------------------------------------------------------------------------

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF ILLINOIS

 

MARCTEC, LLC.,    )       )   

Plaintiff,

   )       )    -vs-    )    No. 05-4216-GPM    )    ARTHROCARE CORPORATION,   
)       )   

Defendant.

   )   

STIPULATED DISMISSAL WITH PREJUDICE

Plaintiff and counterclaim defendant Marctec, LLC and Defendant and counterclaim
plaintiff Arthrocare Corporation have reached a confidential settlement of this
case (including all claims and cross claims). The parties have agreed to the
entry of this Stipulated Dismissal with Prejudice including the terms and
conditions set forth below.

IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto, through
their respective counsel of record, as follows:

1. Subject to the terms and conditions in the confidential Settlement and
License Agreement, the claims and counterclaims between Marctec, LLC and
Arthrocare Corporation in the above captioned Marctec, LLC v. Arthrocare
Corporation, No. 05-4216-GPM, are herby dismissed with prejudice. This
stipulation is not an acknowledgement of liability of any party for any claim or
allegation asserted in this litigation.



--------------------------------------------------------------------------------

2. Each party shall bear its own cost and attorney’s fees.

Dated: January __, 2007 Dated: January __, 2007

 

By:___________________________    By:___________________________ Wayne D.
Skigen, 06275930    Kevin S. Kudlac, 02533642 W. Jason Rankin, #06237927   
Weil, Gotshal & Manges LLP Hepler, Broom, MacDonald    8911 Capital of Texas
Highway Hebrank, True & Noce, LLP    Building One, Suite 1350 P.O. Box 510   
Austin, Texas 78759 103 W. Vandalia Street, Suite 300    Telephone: 512/349-1930
Edwardsville, IL 62025    Facsimile: 512/527-0798 Telephone: 618/656-0181   
Facsimile: 618/656-1364    Ralph J. Gabric, #06198485    Donald K. Schoemaker,
#06199062 Richard D. Watkins    Greensfelder, Hemker & Gale, P.C. Brinks Hofer
Gilson & Lione    12 Wolf Creek Drive NBC Tower, Suite 3600    Belleville, IL
62226 455 North Cityfront Plaza Drive    Telephone: 618/257-7308 Chicago, IL
60611    Facsimile: 618/257-7353 Telephone: 312/321-4200    Facsimile:
312/321-4299    Attorneys for Plaintiff,    Attorneys for Defendant, MarcTec,
LLC    ArthroCare Corporation

Duly

  